DETAILED ACTION
	Claims 1-6 are currently pending in the instant application and are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 Election/Restrictions
Applicant’s formal election without traverse of Group I and the species of compound 26d in the reply filed on 15 June 2021 has been previously acknowledged.  Additionally, during a telephone conversation with Heather Kissling on 9 March 2021 a provisional election was made to prosecute the invention of Group I and the species of compound 26d. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable. The examiner has now expanded the search and examination to the entirety of Group I which also appears allowable.  
Claims 1, 5 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-4 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Barnett on 5 January 2022.
The application has been amended as follows:
1.	Please amend claim 1 to read as follows:
	1.  A compound represented by the formula (I):

    PNG
    media_image1.png
    238
    374
    media_image1.png
    Greyscale


		X is O or NH,
		R1 and R2 are each independently a hydrogen atom or an amino substituted hydrocarbon group, wherein the amino group is optionally mono- or di-substituted by C1-6alkyl group or guanidino group,
		R3 and R4 are each a hydrogen atom, and
		R5 and R6 are each independently a hydrocarbon group, excluding the following compound:

    PNG
    media_image2.png
    155
    222
    media_image2.png
    Greyscale
, or a salt thereof.
2.	New claims 5 and 6 have been reproduced below to show the claimed structure with better clarity:
5.	(New)  The compound of claim 1, wherein the compound of formula (I) is

    PNG
    media_image3.png
    256
    293
    media_image3.png
    Greyscale
, or a salt thereof.
6.	(New)  The compound of claim 1, wherein the compound of formula (I) is

    PNG
    media_image4.png
    263
    312
    media_image4.png
    Greyscale
.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula (I) and methods of use.  The novel and nonobvious aspect of this invention involves the specific substituents on the formula (I), such as R1 and R2.  The closest prior art of record, Tangdenpaisal et al, fails to teach or suggest Applicant’s instantly claimed invention as there is no motivation to modify the prior art compound excluded from the instant claims to arrive at the instantly claimed invention.
Applicant's amendment and arguments filed 15 December 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the 35 USC 103 rejection as R1 and R2 of the instant claims has been amended to be only hydrogen or an amino substituted hydrocarbon group, wherein the amino group is optioally mono- or di-substituted by C1-6 alkyl group or guanidino group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					5 January 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600